Exhibit 10.2

AMENDED AND RESTATED CHANGE IN CONTROL AGREEMENT

THIS AMENDED AND RESTATED CHANGE IN CONTROL AGREEMENT (“Agreement”) is made as
of the 21st day of August, 2009, by and between B. CHRISTOPHER DISANTIS, an
individual residing at 8059 Long Forest Drive, Brecksville, Ohio 44141 (the
“Executive”), and HAWK CORPORATION, a Delaware corporation whose principal
address is 200 Public Square, Suite 1500, Cleveland, Ohio 44114 (“Hawk”).

R E C I T A L S :

A. The Executive is an employee of Hawk or one of its subsidiary companies. Hawk
and each of its subsidiary companies are referred to collectively in this
Agreement as the “Corporation.” The definition of the Corporation includes each
of the constituent entities, individually and collectively, and any successors
as described in Section 4.2.

B. The Corporation considers it essential to its best interests and the best
interests of the stockholders of the Corporation to foster the continued
employment of key management personnel.

C. The uncertainty attendant to a possible Change in Control (as defined below)
may result in the departure or distraction of management personnel to the
detriment of the Corporation and its stockholders.

D. The Board of Directors of Hawk has determined that that it is in the best
interest of the Corporation and its stockholders that, in the event of a
prospective Change in Control, the Executive be reasonably secure in his
employment and position with the Corporation, so that the Executive can exercise
independent judgment as to the best interest of the Corporation and its
stockholders, without distraction by any personal uncertainties or risks
regarding the Executive’s continued employment with the Corporation created by
the possibility of such a Change in Control.

E. Therefore, Hawk and the Executive entered into a Change in Control Agreement
dated as August 14, 2006 (the “Original CIC Agreement”), to assure severance
benefits to the Executive in the event of a termination of his employment upon
or after a Change in Control.

F. The Original CIC Agreement was amended by a First Amendment to Change in
Control Agreement dated December 30, 2008 (the “First Amendment”; the Original
CIC as amended by the First Amendment is referred to hereinafter as the “Control
Agreement”).

G. The parties now desire to amend and restate the Control Agreement, so that
all of the terms and conditions are located in one document, and to make certain
changes as hereinafter set forth.

ACCORDINGLY, in consideration of the premises and the agreements hereinafter set
forth, the parties agree as follows:

ARTICLE I
DEFINITIONS

1.1 As used herein, the following words and phrases shall have the following
respective meanings unless the context clearly indicates otherwise:

(a) “Accountants” means Hawk’s independent public accountants.

(b) “Acquiring Person” means any Person or “group (within the meaning of
Sections 13d and 14d of the Exchange Act) who or that, together with all
Affiliates and Associates, has acquired or obtained the right to acquire the
beneficial ownership of fifty percent (50%) or more of the Shares then
outstanding; provided that none of the following shall be deemed an Acquiring
Person for purposes of this Agreement: (i) the Corporation; (ii) any Welfare
Benefit Plan of the Corporation or any trustee of or fiduciary with respect to
any such Plan when acting in such capacity; or (iii) any Person that is the
holder of any Series D Preferred Shares of Hawk as of the Commencement Date, and
the Affiliates, successors, executors, legal representatives, heirs and legal
assigns of such Person.

(c) “Affiliate” shall have the meaning ascribed to such term in Rule 12b-2 of
the General Rules and Regulations promulgated under the Exchange Act.

(d) “Anniversary Date” means January 1 of each Calendar Year.

(e) “Annual Salary” means the sum of the amounts of the Executive’s regular base
salary from the Corporation, excluding the value of any incentive and bonus
compensation, stock option grants, 401(k) or pension contributions by the
Corporation, medical, prescription and dental insurance premiums, automobile
allowances, club memberships and other similar perquisites.

(f) “Associate” shall have the meaning ascribed to such term in Rule 12b-2 of
the General Rules and Regulations promulgated under the Exchange Act.

(g) “Average Compensation” means fifty percent (50%) of the total amount of
Annual Salary and bonus under any annual incentive compensation plan of the
Corporation, if any, paid or payable to the Executive during or with respect to
the two (2) Calendar Years ending immediately prior to the Calendar Year in
which the termination of Executive’s employment occurs.

(h) “Benefit Continuation Period” means the period of thirty-six (36)
consecutive months after the effective date of a Qualifying Termination.

(i) “Board” means the Board of Directors of Hawk.

(j) “Calendar Year” means the twelve (12) month period commencing each January 1
and ending each December 31.

(k) “Cause” means any of the following: (i) the Executive’s conviction by a
court of competent jurisdiction as to which no further appeal can be taken of a
crime involving moral turpitude or a felony, or entering a plea of nolo
contendere to such a crime; (ii) the commission by the Executive of a material
and demonstrable act of fraud upon, or a material and demonstrable
misappropriation of funds or property of, the Corporation; (iii) the material
breach by the Executive, without the advance written consent of the Corporation,
of any material Restrictive Covenant referenced in Section 4.1; (iv) any
material act or omission by the Executive that directly results in material
injury to the business or reputation of the Corporation; (v) the material breach
by Executive of any material provision of this Agreement or any written
employment agreement between the Executive and the Corporation; or (vi) the
willful, material and repeated nonperformance of the Executive’s duties to the
Corporation other than by reason of the Executive’s illness or incapacity;
provided that:

(1) no breach of the Restrictive Covenants shall be deemed to constitute Cause
if the Restrictive Covenants have expired pursuant to the provisions of
paragraph 1 thereof;

(2) with respect to clauses (iii), (iv), (v) and (vi) of this Section 1.1(k),
the Board shall provide the Executive with notice of such material breach or
nonperformance (which notice shall specifically identify the manner and set
forth specific facts, circumstances and examples of which the Board believes
that the Executive has breached the Agreement, any of the Restrictive Covenants
or any such employment agreement or not substantially performed his duties) and
his continued willful failure to cure such breach or nonperformance within the
time period set by the Board (which time period shall not be less than
thirty (30) calendar days after his receipt of such notice);

(3) for purposes of clauses (v) and (vi) of this Section 1.1(k), no act or
failure to act on the Executive’s part shall be deemed “willful” unless it is
done or omitted by the Executive without his reasonable belief that such action
or omission was in the best interest of the Corporation (assuming disclosure of
the pertinent facts, any action or omission by the Executive after consultation
with, and in accordance with the advice of, legal counsel reasonably acceptable
to the Corporation shall be deemed to have been taken in good faith and to not
be willful for purposes of this Agreement);

(4) any act, or failure to act, by the Executive based upon authority given
pursuant to a resolution duly adopted by the Board, or upon the instructions of
a more senior officer of the Corporation, or based upon the advice of counsel
for the Corporation, shall be conclusively presumed to be done, or omitted to be
done, by the Executive in good faith and in the best interests of the
Corporation; and

(5) a Qualifying Termination shall not be for Cause unless the Corporation
provides the Executive with a copy of a resolution of the Board, adopted at a
meeting of the Board by the affirmative vote of not less than three-quarters of
the Whole Board (after at least ten (10) calendar days’ advance notice is
provided to the Executive and the Executive is given an opportunity, together
with his counsel, to be heard before the Board), determining that Cause exists
and specifying the particulars thereof in reasonable detail.

(l) A “Change in Control” shall be deemed to have occurred if and as of such
date that any Acquiring Person, alone or together with its Affiliates and
Associates, has acquired or obtained the right to acquire the beneficial
ownership of fifty percent (50%) or more of the Shares then outstanding.

(m) “CIC Multiple” means a factor of two and ninety-nine one-hundredths (2.99).

(n) “Code” means the Internal Revenue Code of 1986, as amended from time to
time, and the Treasury Regulations. References herein to any Section of the Code
or Treasury Regulation shall include any successor provisions of the Code or
Treasury Regulations.

(o) “Commencement Date” means the date on which this Agreement has been executed
by both Hawk and the Executive, which shall be the beginning date of the term of
this Agreement.

(p) “Continuing Director” means any director of the Board who either: (i) is a
member of the Board on the Commencement Date or thereafter is elected or
appointed to the Board by the holders of the Series D Preferred Shares of Hawk;
or (ii) is not (A) a Person proposing or attempting to effect a business
combination or similar transaction with Hawk (including, without limitation, a
merger, tender offer or exchange offer, a sale of substantially all of Hawk’s
assets, or a liquidation of Hawk’s assets) or any Affiliate or Associate of such
Person, or any Person acting directly or indirectly on behalf of, or as a
representative of, or in concert with, any such Person, Affiliate or Associate,
(B) an Acquiring Person, an Affiliate or Associate of an Acquiring Person or a
Person acting directly or indirectly on behalf of, or as a representative of, or
in concert with, an Acquiring Person or an Affiliate or Associate of an
Acquiring Person, or (C) a Person who was directly or indirectly proposed or
nominated as a director of Hawk by an Acquiring Person (excluding, for purposes
of this clause (ii), any Person described in clause (iii) of Section 1.1(b)).

(q) “Disability” means that, as a result of a physical or mental condition, the
Executive is unable to perform the essential functions of his job, with or
without a reasonable accommodation, at the same level of performance as he
engaged in prior to the onset of such condition, and that such situation is
likely to continue for a substantial period of time. For purposes hereof, the
Executive shall suffer a Disability if the Board determines in good faith that
the Executive: (i) has been declared legally incompetent by a final court
decree; (ii) has received disability insurance benefits, from any disability
income insurance policy maintained by the Corporation, for a period of three (3)
consecutive months; or (iii) has suffered a physical or mental disability within
the meaning of §22(e)(3) of the Code, as determined by a medical doctor
satisfactory to the Board.

(r) “Exchange Act” means the Securities Exchange Act of 1934, as amended from
time to time. References herein to any Section of the Exchange Act shall include
any successor provisions of the Exchange Act.

(s) “Excise Tax” means the excise tax imposed by Section 4999 of the Code.

(t) “Good Reason” means the occurrence of any one or more of the following
events (within the period beginning six (6) months prior to a Change in Control
and ending at the end of the twenty-fourth (24th) month immediately following
the month in which the Change in Control occurred) without the Executive’s
specific written consent, except as a result of actions taken in connection with
termination of the Executive’s employment for death, Disability or Cause:

(i) a material adverse change in the Executive’s duties, position or
responsibilities as an executive of the Corporation as in effect immediately
prior to the Change in Control (including but not limited to the Executive’s
status, office, title, scope of responsibility over corporate level staff or
operations functions, responsibilities as an officer of the Corporation or
reporting relationship to the Chairman of the Corporation); provided that a
reduction in duties, position or responsibilities solely by virtue of the
Corporation being acquired and made part of a larger entity (as, for example, if
the Chief Financial Officer of the Corporation remains as such following a
Change of Control but is not made the Chief Financial Officer of the larger
acquiring entity) shall not constitute Good Reason; and further provided that
the Executive shall have given the Corporation written notice of the alleged
adverse change and the Corporation shall have failed to cure such change within
thirty (30) days after its receipt of such notice;

(ii) a failure of the Corporation to pay or provide the Executive in a timely
fashion the salary or benefits to which the Executive is entitled (whether under
any written employment agreement between the Corporation and the Executive in
effect on the date of the Change in Control or under any Welfare Benefit Plans
(including but not limited to cash and stock bonus Plans) in which the Executive
was participating at the time of the Change in Control); provided that such
failure was other than an isolated, insubstantial and inadvertent action not
taken in bad faith and is remedied by the Corporation within fifteen (15) days
following receipt of written notice thereof from the Executive;

(iii) a reduction of the Executive’s base salary as in effect on the date of the
Change in Control;

(iv) the taking of any action by the Corporation (including but not limited to
the elimination of a Plan without providing substitutes therefor, the reduction
of the Executive’s awards thereunder or failure to continue the Executive’s
participation therein) that would materially diminish the aggregate projected
value of the Executive’s awards or benefits under, or fail to provide awards or
benefits substantially comparable to, the Welfare Benefit Plans of the
Corporation in which the Executive was participating at the time of the Change
in Control; provided that the diminishment of such awards or benefits as apply
to other groups of employees of the Corporation in addition to executives
covered by this or a similar agreement shall not constitute Good Reason;

(v) the relocation of the principal office at which the Executive performs
services on behalf of the Corporation to a location more than fifty (50) miles
from its location immediately prior to the Change in Control, except for
required business travel to an extent substantially consistent with the
Executive’s travel obligations immediately prior to the Change in Control; or

(vi) a failure by the Corporation to obtain from any successor the assent to
this Agreement described in Article IV within thirty (30) days after the
occurrence of a Change in Control.

Any circumstance described in this Section 1.1(t) shall constitute Good Reason
even if such circumstance would not constitute a breach by the Corporation of
the terms of any written employment agreement between the Corporation and the
Executive in effect on the date of the Change in Control. The Executive shall be
deemed to have terminated his employment for Good Reason upon the effective date
stated in a written notice of such termination given by the Executive to Hawk
(which notice shall not be given, in the circumstances described in clause (i)
of this Section 1.1(t) before the end of the thirty (30) day period described
therein, or in the circumstances described in clause (ii) of this Section 1.1(t)
before the end of the fifteen (15) day period described therein), setting forth
in reasonable detail the facts and circumstances claimed to provide the basis
for termination; provided that the effective date may not precede, nor be more
than sixty (60) days after, the date such notice is given. The Executive’s
continued employment shall not constitute consent to, or a waiver of rights with
respect to, any circumstances constituting Good Reason hereunder.

(u) “Person” means any individual, firm, corporation, partnership, limited
liability company, trust or other entity, including any successor (by merger or
otherwise) of such entity.

(v) “Plan” means any bonus, incentive compensation, savings, retirement, stock
option, stock appreciation, stock ownership or purchase, pension, deferred
compensation or Welfare Benefits plan, policy, practice, program or arrangement
of (including any separate contract or agreement with) the Corporation for its
U.S. employees, but does not include any employment agreement between the
Executive and the Corporation.

(w) “Prime Rate” means the rate of interest published from time to time by The
Wall Street Journal, and designated as the Prime Rate in the “Money Rates”
section of such publication. If such publication describes the Prime Rate as a
range of rates, for purposes of this Agreement, the Prime Rate will be the
highest rate designated in such range.

(x) “Qualifying Termination” shall mean a termination of the Executive’s
employment following a Change in Control, during the term of this Agreement, for
any reason excluding: (i) the Executive’s death; (ii) the Executive’s
Disability; (iii) the exhaustion of the Executive’s Welfare Benefits under the
terms of an applicable sick pay or long-term disability Plan of the Corporation
(other than by reason of the amendment or termination of such a Plan); (iv) by
the Corporation for Cause; or (v) by the Executive without Good Reason. In
addition, a Qualifying Termination shall be deemed to have occurred if, prior to
a Change in Control, the Executive’s employment is terminated during the term of
this Agreement (A) by the Corporation without Cause or (B) by the Executive
based on events or circumstances that would constitute Good Reason if a Change
in Control had occurred, in either case, (x) at the request of a Person that has
entered into an agreement with the Corporation, the consummation of which would
constitute a Change in Control, or (y) otherwise in connection with, as a result
of or in anticipation of a Change in Control. The mere act of approving a Change
in Control agreement shall not in and of itself be deemed to constitute an event
or circumstance in anticipation of a Change in Control for purposes of this
Section 1.1(x).

(y) “Release” means a general waiver and release in substantially the form
attached hereto as Exhibit A.

(z) “Section 409A” means, collectively, Section 409A of the Code and the
Treasury Regulations and other interpretive guidance issued thereunder, each as
in effect from time to time.

(aa) “Severance Waiver” has the meaning set forth in Section 3.2(b).

(bb) “Shares” shall mean the shares of Class A Common Stock, $0.01 par value, of
Hawk, any securities issued in exchange for or replacement of the shares of
Class A Common Stock outstanding from time to time, and such other securities of
Hawk as a majority of the Continuing Directors may from time to time determine.

(cc) “Stock Award” means a stock option, stock appreciation right, restricted
stock grant, performance share Plan or any other agreement in which the
Executive has, or will (by the passage of time only, not based on the
Executive’s performance) have, (i) an interest in capital stock of Hawk or a
right to obtain capital stock or an interest in capital stock of Hawk or (ii) an
interest or right whose economic value depends solely on the performance of the
capital stock of Hawk.

(dd) “Treasury Regulations” means the U.S. Department of the Treasury
Regulations promulgated or proposed under the Code.

(ee) “Welfare Benefits” means medical, prescription, dental, disability, group
life and accidental death insurance (whether funded by insurance policy or
self-insured by the Corporation) provided or arranged by the Corporation to be
provided to its U.S. employees or former U.S. employees.

(ff) “Welfare Benefit Plan” means any Plan that provides any Welfare Benefits.

(gg) “Whole Board” means the total number of directors the Board would have if
there were no vacancies.

ARTICLE II
TERM OF AGREEMENT

2.1 The initial term of this Agreement shall begin on the Commencement Date and
extend for a period of five (5) years. Thereafter, the term of this Agreement
may be extended for additional one (1) year periods, in each case upon the
written agreement of the parties. Notwithstanding the foregoing, if a Change in
Control shall occur during the term of this Agreement, then this Agreement shall
terminate three (3) years after the date the Change in Control is completed.

2.2 Notwithstanding Section 2.1, the term of this Agreement shall end upon any
termination of the Executive’s employment that is other than a Qualifying
Termination in connection with a Change in Control. For example, this Agreement
shall terminate if the Executive’s position is eliminated and the Executive’s
employment is terminated due to a downsizing, consolidation or restructuring of
the Corporation, or due to the sale, disposition or divestiture of all or a
portion of the Corporation, in each case other than in connection with a Change
in Control.

ARTICLE III
COMPENSATION UPON A QUALIFYING TERMINATION
IN CONNECTION WITH A CHANGE IN CONTROL

3.1 Except as otherwise provided in Sections 3.2, 3.3 and 4.2, upon a Qualifying
Termination, the Executive shall be under no further obligation to perform
services for the Corporation and shall be entitled to receive the following
payments and benefits:

(a) Within five (5) days after the expiration of the Revocation Period (as
defined in the Release), the Corporation shall make a lump sum cash payment to
the Executive in an amount equal to the sum of: (i) the Executive’s Annual
Salary through the date of termination, to the extent not theretofore paid;
(ii) the product of (x) the bonus or compensation due under any annual incentive
compensation plan applicable to the Executive for the Calendar Year in which the
termination of Executive’s employment occurs, and (y) a fraction, the numerator
of which is the number of days in such Calendar Year through the date of
termination, and the denominator of which is 365, except that annual incentive
plans that do not have predetermined annual target awards for participants shall
have their pro-rated incentive compensation award for the then current Calendar
Year paid as soon as practicable; and (iii) all unreimbursed expenses incurred
and reported by the Executive in compliance with the Corporation’s business
expense reimbursement policies as in effect immediately prior to the Change in
Control; in each case in full satisfaction of the rights of the Executive
thereto; and

(b) (i) Within sixty (60) days after the expiration of the Revocation Period (as
defined in the Release), the Corporation shall make a lump sum cash payment to
the Executive in an amount equal to the CIC Multiple times the Executive’s
Average Compensation (except to such extent as that amount may be limited by
Section 3.3); and (ii) if the Qualifying Termination is of the nature described
in clause (A) or (B) of Section 1.1(x), no such lump sum payment shall be made
unless and until the Change in Control related to the Qualifying Termination
shall have occurred.

(c) The Corporation shall continue to provide or arrange to provide the
Executive (whether or not under any Welfare Benefit Plan then maintained), at
the Corporation’s sole expense and for the Benefit Continuation Period, Welfare
Benefits that are substantially the same the Welfare Benefits provided to the
Executive (and the Executive’s spouse, dependents and beneficiaries) immediately
before the occurrence of a Qualifying Termination, except that the Welfare
Benefits to which the Executive is entitled under this Section 3.1(c) shall be
subject to the Executive’s compliance with the restrictions described in
Sections 3.2, 3.3 and 4.2, and shall be reduced to the extent that comparable
welfare benefits are received by the Executive from an employer other than the
Corporation during the Benefit Continuation Period. (Any indirect payment by the
Corporation, before the occurrence of a Qualifying Termination, of the cost of
the participation by the Executive, or the Executive’s spouse, dependents or
beneficiaries, in any Welfare Benefit Plan as a reimbursement or a credit to the
Executive does not mean that the corresponding Welfare Benefits were not being
“provided to the Executive” by the Corporation for the purpose of this
Section 3.1(c)). Notwithstanding the foregoing, this Section 3.1(c) shall not
apply if the termination of the Executive’s employment is attributable to the
death of the Executive; provided that, in such event, the spouse, dependents and
beneficiaries of the Executive shall be entitled to whatever rights and benefits
they have under the Plans at the time of death and nothing herein shall be
construed to limit such rights and benefits.

(d) In the event that the Corporation cannot provide coverage under any Welfare
Benefit Plan, as described in Section 3.1(c), for the entire Benefit
Continuation Period or any portion thereof, for whatever reason, then the
Corporation shall pay the actuarial equivalent of the present value of such
foregone coverage for the Executive (and his spouse, dependents and
beneficiaries, as applicable) directly to the Executive, in a cash lump sum
payment, within sixty (60) days after the Executive’s return of the signed
Release referred to in Section 3.2(a) and the signed Severance Waiver. Such
determination for each affected Welfare Benefit Plan shall be made in good faith
by the Compensation Committee of the Board.

(e) Each Stock Award of the Executive that is outstanding immediately before the
occurrence of a Qualifying Termination and not yet exercised or forfeited (as
the case may be) shall automatically accelerate and become fully vested,
exercisable or nonforfeitable upon the occurrence of a Qualifying Termination,
as though all requisite time had passed, or all requisite performance goals had
been attained or satisfied, to fully vest the Stock Award or cause it to become
fully vested, exercisable or nonforfeitable. In addition to Stock Awards, any
compensation due to the Executive under any performance-based, long-term
incentive plan of the Corporation will automatically accelerate and become fully
payable and nonforfeitable upon the occurrence of a Qualifying Termination, as
though all requisite time had passed to fully vest such compensation and all
requisite performance goals attributable thereto have been fully attained or
satisfied.

(f) The Executive shall be entitled to such outplacement services and other
non-cash severance or separation benefits as may then be available under the
terms of a Plan or agreement to groups of employees of the Corporation in
addition to executives who are covered under the terms of this or a similar
agreement. To the extent any benefits described in this Section 3.1(e) cannot be
provided pursuant to the appropriate Plan or program maintained by the
Corporation, Hawk shall provide such benefits outside such plan or program to
the Executive at no additional cost.

(g) Notwithstanding the foregoing, to ensure compliance with Section 409A, the
Corporation shall pay:



  (i)   all amounts payable under Section 3.1(a)(i) and (ii) no later than
March 15 of the calendar year following the calendar year in which the
Qualifying Transaction occurred;



  (ii)   any reimbursements payable under Section 3.1(a)(iii) no later than
December 31 of the calendar year following the calendar year in which those
expenses were incurred;



  (iii)   provided that the Executive has executed and delivered the Release and
the Severance Waiver, any amount payable under Section 3.1(b)(i) no later than
March 15 of the calendar year following the calendar year in which the
Qualifying Transaction occurred;



  (iv)   provided that the Executive has executed and delivered the Release and
the Severance Waiver, any amount payable under Section 3.1(b)(ii) no later than
March 15 of the calendar year following the calendar year in which the Change in
Control occurred;



  (v)   provided that the Executive has executed and delivered the Release and
the Severance Waiver, to the extent that any continued payments or
reimbursements of Welfare Benefits under Section 3.1(c) above are deemed to
constitute taxable compensation to the Executive, any such payment due to the
Executive shall be paid to the Executive on or before the last day of the
Executive’s taxable year following the taxable year in which the related expense
was incurred. The amount of any such payments eligible for reimbursement in one
year shall not affect the payments or expenses that are eligible for payment or
reimbursement in any other taxable year, and the Executive’s right to such
payments or reimbursements shall not be subject to liquidation or exchange for
any other benefit; and



  (vi)   provided that the Executive has executed and delivered the Release and
the Severance Waiver, any amount payable under Section 3.1(d) no later than
March 15 of the calendar year following the calendar year in which the
Qualifying Transaction occurred.

3.2 Notwithstanding the provisions of Section 3.1:

(a) The severance payments and benefits provided under Sections 3.1(b) through
3.1(e) and, if applicable, Section 3.3 shall be conditioned upon the Executive
executing and delivering to Hawk, at the time the Executive’s employment is
terminated, the Release. The Release shall not become effective unless and until
it has been executed and delivered by each of the Executive and Hawk; provided
that the severance payments and benefits provided under Sections 3.1(b) through
3.1(f) and, if applicable, Section 3.3 are not be conditioned upon Hawk’s
execution or delivery of the Release.

(b) The severance payments and benefits provided under Sections 3.1(b) through
3.1(f) and, if applicable, Section 3.3 shall be subject to, and conditioned
upon, the waiver of any other cash severance payment or other benefits provided
by the Corporation pursuant to any other severance agreement between the
Corporation and the Executive in the form of Exhibit 3.2 hereto (the “Severance
Waiver”). No amount shall be payable under this Agreement to, or on behalf of,
the Executive unless and until the Executive has executed and delivered the
Severance Waiver.

3.3 Notwithstanding the provisions of Section 3.1:

(a) In the event it shall be determined that any compensation by or benefit from
the Corporation to the Executive or for the Executive’s benefit, whether
pursuant to the terms of this Agreement or otherwise, (i) constitute “parachute
payments” within the meaning of Section 280G of the Code and (ii) would be
subject to the Excise Tax, then the Executive’s benefits under this Agreement
shall be either (x) delivered in full or (y) delivered as to such lesser extent
which would result in no portion of such benefits being subject to the Excise
Tax, whichever of the foregoing amounts, taking into account the applicable
federal, state and local income taxes and the Excise Tax, results in the receipt
by the Executive on an after-tax basis of the greatest amount of benefits,
notwithstanding that all or some portion of such benefits may be taxable under
Section 4999 of the Code.

(b) Unless the Corporation and the Executive otherwise agree in writing, any
determination required under this Section 3.3 shall be made in writing by the
Accountants, whose determination shall be conclusive and binding upon the
Executive and the Corporation for all purposes. For purposes of making the
calculations required by this Section 3.3, the Accountants may make reasonable
assumptions and approximations concerning applicable taxes and may rely on
reasonable, good faith interpretations concerning the application of
Sections 280G and 4999 of the Code. The Corporation and the Executive shall
furnish to the Accountants such information and documents as the Accountants may
reasonably request in order to make a determination under this Section 3.3. The
Corporation shall bear all costs the Accountants may incur in connection with
any calculations contemplated by this Section 3.3.

(c) The Corporation shall also pay the Executive an amount equal to the
reasonable legal fees and other expenses incurred in good faith by him in
connection with the contest or defense of any tax audit or proceeding by the
Internal Revenue Service to the extent that Section 4999 of the Code is alleged
or claimed to apply to any payment or benefit provided under this Agreement. The
Corporation shall be obligated under the preceding sentence even if the
Executive is not successful in any such tax contest or defense, so long as he
acted in good faith. The Corporation shall make any payment required hereby
within thirty (30) days after delivery of notice from the Executive requesting
payment and providing such evidence of the incurrence of those fees and expenses
as the Corporation may reasonably request. To ensure compliance with
Section 409A, provided that the Executive has executed and delivered the
Severance Waiver, all payments under this Section 3.3(c) shall be paid no later
than March 15 of the calendar year following the calendar year in which those
legal fees and expenses were incurred by the Executive.

(d) The Corporation shall withhold from any payments or benefits under this
Agreement (whether or not otherwise acknowledged under this Agreement) all
federal, state, local or other taxes that it is legally required to withhold.

(e) Except as specifically provided herein, the Executive alone shall be liable
for the payment of any and all tax cost, incremental or otherwise, incurred by
the Executive in connection with the provision of any benefits described in this
Agreement. No provision of this Agreement shall be interpreted to provide for
the gross-up or other mitigation of any amount payable or benefit provided to
the Executive under terms of this Agreement as a result of such taxes.

3.4 The Corporation acknowledges that it will be difficult, and may be
impossible, for the Executive to find reasonably comparable employment following
a Qualifying Termination. Accordingly, the parties hereto expressly agree that
payments to the Executive in accordance with the terms of this Agreement will be
liquidated damages, and that the Executive will not be required to mitigate the
amount of any payment provided for in this Agreement by seeking other employment
or otherwise, nor will any profits, income, earnings or other benefits from any
source whatsoever create any mitigation, offset, reduction or any other
obligation on the part of the Executive hereunder or otherwise.

3.5 The Corporation’s obligations under this Agreement are absolute and
unconditional, and not subject to any set-off, counterclaim, recoupment, defense
or other right the Corporation may have against the Executive, except as
otherwise specifically provided herein or in the Release.

3.6 The Corporation intends that the Executive not be required to incur any
expenses associated with the enforcement of the Executive’s rights under this
Agreement by litigation or other legal action because the cost and expense
thereof would substantially detract from the benefits intended to be extended to
the Executive hereunder. Accordingly, if it should appear to the Executive that
the Corporation has failed to comply with any of its obligations under this
Agreement or in the event that the Corporation or any other Person takes any
action to declare the Agreement void or unenforceable, or institutes any
litigation designed to deny, or to recover from, the Executive the benefits
intended to be provided to the executive hereunder, the Corporation irrevocably
authorizes the Executive from time to time to retain counsel of the Executive’s
choice, at the expense of the Corporation, to represent the Executive in
connection with the litigation or defense of any litigation or other legal
action, whether by or against the Corporation or any director, officer,
stockholder or other Affiliate or Associate, in any jurisdiction. The
Corporation shall make any payment required hereby within thirty (30) days after
delivery of notice from the Executive requesting payment and providing such
evidence of the incurrence of those fees and expenses as the Corporation may
reasonably request. To ensure compliance with Section 409A, provided that the
Executive has executed and delivered the Severance Waiver, all payments under
this Section 3.6 shall be paid no later than March 15 of the calendar year
following the calendar year in which those fees and expenses were incurred by
the Executive.

3.7 Without limiting the rights of the Executive at law or in equity, if the
Corporation fails to make any payment required to be under this Agreement on a
timely basis, the Corporation shall pay interest on the amount thereof at an
annualized rate of interest equal to the then-applicable Prime Rate or, if
lesser, the highest rate allowed by applicable usury laws.

ARTICLE IV
RESTRICTIVE COVENANTS

4.1 In consideration of the execution and delivery of this Agreement by the
Corporation, the Executive agrees to abide by the restrictive covenants set
forth in Exhibit B hereto (collectively, the “Restrictive Covenants”), which are
incorporated by reference as though fully rewritten here.

4.2 The severance payments and benefits provided under Article III of this
Agreement shall be subject to, and conditioned upon, the Executive’s compliance
with the Restrictive Covenants unless the Restrictive Covenants have expired as
provided in paragraph 1 thereof.

ARTICLE V
SUCCESSOR TO CORPORATION

5.1 This Agreement shall bind any successor of the Corporation, its assets or
its businesses (whether direct or indirect, by purchase, merger, consolidation
or otherwise) in the same manner and to the same extent that Hawk would be
obligated under this Agreement if no succession had taken place.

5.2 In the case of any transaction in which a successor would not by the
foregoing provision or by operation of law be bound by this Agreement, the
Corporation shall require such successor expressly and unconditionally to assume
and agree to perform Hawk’s obligations under this Agreement, in the same manner
and to the same extent that Hawk would be required to perform if no such
succession had taken place. The term “Corporation,” as used in this Agreement,
shall mean the Corporation as hereinbefore defined and any such successor
assignee to its business or assets which by reason hereof becomes bound by this
Agreement.

ARTICLE VI
SECTION 409(A)

6.1 To the extent applicable, this Agreement shall be interpreted in accordance
with Section 409A. The parties’ intent in entering into this Agreement is that
none of the payment arrangements hereunder constitute a “deferral of
compensation” under Section 409A, and this Agreement shall be interpreted in a
manner consistent with that intent.

6.2 If the Executive is a “specified employee” (within the meaning of Treasury
Regulation Section 1.409A-1(i)), as determined by the Corporation in accordance
with Section 409A, as of the date of the Executive’s separation from service
(within the meaning of Treasury Regulation Section 1.409A-1(h)), to the extent
that any payments or benefits under this Agreement are subject to Section 409A
and the delayed payment or distribution of all or any portion of such amounts to
which the Executive is entitled under this Agreement is required in order to
avoid a prohibited distribution under Section 409A(a)(2)(B)(i) of the Code, then
such portion deferred under this Section 6.2 shall be paid or distributed
(without interest) to the Executive in a lump sum on the earlier of (a) the date
that is six (6) months following termination of the Executive’s employment,
(b) a date that is no later than thirty (30) days after the date of the
Executive’s death or (c) the earliest date as is permitted under Section 409A.
For purposes of clarity, the six (6) month delay shall not apply in the case of
severance pay contemplated by Treasury Regulation Section 1.409A-1(b)(9)(iii) to
the extent of the limits set forth therein. Any remaining payments due under
this Agreement shall be paid as otherwise provided herein.

6.3 To the maximum extent permitted by applicable law, the amounts payable to
the Executive under this Agreement shall be made in reliance upon Treasury
Regulation Section 1.409A-1(b)(9) (with respect to separation pay plans) or
Treasury Regulation Section 1.409A-1(b)(4) (with respect to short-term
deferrals).

ARTICLE VII
MISCELLANEOUS

7.1 Any notices and all other communications provided for herein shall be in
writing and shall be deemed to have been duly given when delivered or when
mailed, by certified or registered mail, return receipt requested, postage
prepaid, to the parties hereto at the address set forth in the preamble of this
Agreement, or to such other address as a party shall furnish to the other by
notice given in accordance with this Section.

7.2 Except to the extent otherwise provided in Article II, no provision of this
Agreement may be modified, waived or discharged except in writing specifically
referring to such provision and signed by the party against whom enforcement of
such modification, waiver or discharge is sought. No waiver by either party of
the breach of any condition or provision of this Agreement shall be deemed a
waiver of any other condition or provision at the same or any other time.

7.3 This Agreement and all rights hereunder shall be governed by, and construed
and interpreted in accordance with, the laws of the State of Ohio applicable to
contracts made and to be performed entirely within that State. Subject to
Section 3.1(g), the parties intend to and hereby do confer exclusive
jurisdiction upon the courts of any jurisdiction located within Cuyahoga County,
Ohio to determine any dispute arising out of or related to this Agreement,
including the enforcement and the breach hereof.

7.4 The invalidity or unenforceability of any provision of this Agreement shall
not affect the validity or enforceability of any other provision of this
Agreement, which shall remain in full force and effect.

7.5 All remedies specified herein or otherwise available shall be cumulative and
in addition to any and every other remedy provided hereunder or now or hereafter
available.

7.6 The captions in this Agreement are included for convenience only and shall
not in any way effect the interpretation or construction of any provision
hereof.

7.7 This Agreement shall be binding upon and inure to the benefit of and be
enforceable by the respective heirs, legal representatives, successors and
permitted assigns of the parties hereto. Nothing in this Agreement is intended,
and it shall not be construed, to give any Person other than the parties hereto
any right, remedy or claim under or in respect of this Agreement or any
provisions hereof.

7.8 This Agreement embodies the entire agreement and understanding between Hawk
and the Executive with respect to the subject matter hereof, and supersedes all
prior agreements and understandings, oral or written, relating to the subject
matter hereof (including but not limited to any previous non-disclosure and/or
non-competition agreement between the Executive and the Corporation).

7.9 This Agreement may be executed in any number of counterparts, each of which,
when executed, shall be deemed to be an original and all of which together shall
be deemed to be one and the same instrument.

7.10 THIS AGREEMENT DOES NOT CONSTITUTE AN EMPLOYMENT CONTRACT OR IMPOSE ON THE
EXECUTIVE OR THE CORPORATION ANY OBLIGATION TO RETAIN THE EXECUTIVE AS AN
EMPLOYEE OR TO CHANGE THE STATUS OF THE EXECUTIVE’S EMPLOYMENT. NOTHING IN THIS
AGREEMENT SHALL CONFER UPON THE EXECUTIVE ANY RIGHT OR ENTITLEMENT WITH RESPECT
TO CONTINUATION OF EMPLOYMENT BY THE CORPORATION OR INTERFERE IN ANY WAY WITH
THE RIGHT OR POWER OF THE CORPORATION TO TERMINATE THE EXECUTIVE’S EMPLOYMENT AT
ANY TIME, WITH OR WITHOUT CAUSE.

[Signature Page Follows]

IN WITNESS WHEREOF, the Executive has executed this Agreement, and Hawk has
caused this Change in Control Agreement to be duly executed on its behalf, as of
the date first written above.

HAWK CORPORATION

By: /s/ Ronald E. Weinberg

Its: Chairman of the Board

EXECUTIVE:

/s/ B. Christopher DiSantis

B. CHRISTOPHER DISANTIS

EXHIBIT A

FORM OF THE RELEASE

GENERAL WAIVER AND RELEASE OF CLAIMS

THIS GENERAL WAIVER AND RELEASE OF CLAIMS (“Release”) is made by and between
HAWK CORPORATION, a Delaware corporation (“Hawk” and, together with its direct
and indirect subsidiaries, the “Corporation”), and the undersigned executive
officer or employee of the Corporation (the “Executive”).

R E C I T A L S :

A. The Executive has been employed by the Corporation and, in connection
therewith, the Executive and Hawk have previously entered into a Change in
Control Agreement (the “CIC Agreement”).

B. This Release is being entered into pursuant to Section 3.2(a) of the CIC
Agreement and in connection with the termination of the Executive’s employment
by the Corporation, and in consideration for the payment by the Corporation of
certain severance benefits as more fully described in the CIC Agreement.

ACCORDINGLY, in consideration of the foregoing premises and the agreements
hereinafter set forth, the parties agree as follows:

1. Confirmation of Termination. The Executive hereby confirms the termination of
his employment with the Corporation effective as of       ,        (the
“Termination Date”).

2. Release of Claims. For good and valuable consideration, including but not
limited to the agreement to provide certain benefits pursuant to the CIC
Agreement, the Executive does hereby fully, finally and forever release and
discharge the Corporation, its predecessors, successors, subsidiaries,
divisions, affiliates, representatives, officers, directors, members, managers,
shareholders, agents, employees, attorneys and assigns, of and from all claims,
demands, actions, causes of action, suits, damages, losses and expenses of any
and every nature whatsoever, whether known or not known, from the beginning of
time to the date of this Release, concerning the employment or termination of
the Executive by the Corporation, and including any and all acts that have been
or could have been alleged to have violated the Executive’s rights under
federal, state or local law (including but not limited to the following: the
Civil Rights Acts of 1866, 1871, 1964 and 1991; the Age Discrimination in
Employment Act of 1967; the Older Workers Benefit Protection Act of 1990; the
Americans with Disabilities Act of 1990; the Human Rights Laws of the State and
City of New York; the California Fair Employment and Housing Act; all Federal
and State Family and Medical Leave Acts; the Employee Retirement Income Security
Act (ERISA)), or any contract of employment, express or implied and any
provision of any other law concerning the Executive’s employment or termination
thereof, common or statutory, including but not limited to any law of the United
States of America, the State of Ohio or any other state or government entity.
Notwithstanding the foregoing, excluded from this release are any claims or
causes of action by or on behalf of the Executive for: (i) any payment or
benefit that may be due or payable under the CIC Agreement or any Plan (as
defined in the CIC Agreement) prior to the receipt thereof; (ii) any failure by
the Corporation to cooperate with the Executive in exercising his vested Stock
Awards (as defined in the CIC Agreement) in accordance with the terms hereof and
of the respective Plan and any other agreement relating to the Stock Awards;
(iii) the non-payment of any accrued and unpaid salary or benefits to which the
Executive is entitled from the Corporation as of the effective date of the
Qualifying Termination (as defined in the CIC Agreement); (iv) a breach by the
Corporation of this Release, the CIC Agreement or the provisions of any written
employment agreement between the Corporation and the Executive that expressly
survive the Termination Date; or (v) any failure by the Corporation to provide
the Executive with any indemnification, advancement of expenses (including but
not limited to attorneys fees) or insurance proceeds to which the Executive is
entitled under the Corporation’s charter documents or directors and officers
insurance policy.

IN ACCORDANCE WITH THE OLDER WORKERS BENEFIT PROTECTION ACT OF 1990, THE
EXECUTIVE IS HEREBY ADVISED AS FOLLOWS:

(A) THE EXECUTIVE HAS THE RIGHT TO CONSULT WITH AN ATTORNEY BEFORE SIGNING THIS
DOCUMENT CONTAINING A RELEASE;

(B) THE EXECUTIVE HAS UP TO TWENTY-ONE (21) DAYS FROM THE DATE ON WHICH HE
RECEIVES THIS DOCUMENT TO CONSIDER WHETHER OR NOT HE WILL SIGN IT; AND

(C) THE EXECUTIVE HAS SEVEN (7) DAYS AFTER SIGNING THIS DOCUMENT (THE
“REVOCATION PERIOD”) TO REVOKE HIS SIGNATURE, AND THE RELEASE WILL NOT BECOME
EFFECTIVE UNTIL THE REVOCATION PERIOD HAS EXPIRED.

IF THE EXECUTIVE CHOOSES TO REVOKE THIS RELEASE, HIS REVOCATION MUST BE IN A
SIGNED WRITING AND MUST BE RECEIVED BY THE CHAIRMAN OF HAWK PRIOR TO THE
EXPIRATION OF THE REVOCATION PERIOD.

THE EXECUTIVE ACKNOWLEDGES THAT CERTAIN OF THE SEVERANCE PAYMENTS AND BENEFITS
DESCRIBED IN THE CIC AGREEMENT ARE CONTINGENT UPON HIS SIGNING THIS RELEASE AND
ARE PAYABLE ONLY IF THE REVOCATION PERIOD HAS EXPIRED WITHOUT REVOCATION OF THIS
RELEASE.

Except for obligations of the Executive created by this Release, the CIC
Agreement (including but not limited to the Restrictive Covenants) and the
provisions of any written employment agreement between the Corporation and the
Executive that expressly survive the Termination Date, the Corporation does
hereby fully, finally and forever release and discharge the Executive and his
heirs, estate, beneficiaries, agents, employees, attorneys, successors and
assigns, of and from all claims, demands, actions, causes of action, suits,
damages, losses and expenses of any and every nature whatsoever, whether known
or not known, from the beginning of time to the date of this Release, including
but not limited to all claims arising from Executive’s position as an officer,
director, manager or employee of the Corporation and the termination of that
relationship.

3. No Admission of Wrongdoing. This Agreement shall not in any way be construed
as an admission by the Executive of any acts of wrongdoing against the
Corporation or any other person or that the Executive has any claim, whatsoever,
against the Corporation or any of the Corporation’s officers, directors,
members, managers, employees, affiliates or agents.

4. Cooperation. The Executive agrees to fully cooperate, in good faith and to
the best of his ability, with reasonable requests of the Corporation in
connection with all pending, threatened or future claims, actions, litigations,
arbitrations or inquiries by any state, federal, foreign or private person or
entity, directly or indirectly arising from or relating to any transaction,
event or activity he was involved in, participated in, or had knowledge of, in
the course of his employment. Such cooperation will be at mutually-agreeable
times and the Corporation agrees to reimburse the Executive for the time (to the
extent that such cooperation exceeds one hour in any given day) and expenses
incurred in providing such cooperation including, in accordance with the
Corporation’s practice, customary per-diem amounts incurred in providing
testimony. This Section 4 shall not apply if the claim, action, litigation or
arbitration relates to a dispute or controversy between the Corporation and the
Executive.

5. Severability. If any provision of this Release is declared or determined by a
court of competent jurisdiction not to be enforceable in the manner set forth in
this Release, the validity of the remaining parts, terms or provisions shall not
be affected thereby. Furthermore, the parties hereto agree that it is their
intention that any unenforceable provision shall be reformed to make it
enforceable in accordance with the interest of the parties hereto.

6. Amendment and Waiver. No provision of this Release may be modified, waived or
discharged except in writing specifically referring to such provision and signed
by the party against whom enforcement of such modification, waiver or discharge
is sought. No waiver by either party of the breach of any condition or provision
of this Release shall be deemed a waiver of any other condition or provision at
the same or any other time.

7 Governing Law, Venue and Submission to Jurisdiction. This Release and all
rights hereunder shall be governed by, and construed and interpreted in
accordance with, the laws of the State of Ohio applicable to contracts made and
to be performed entirely within that State. The parties intend to and hereby do
confer exclusive jurisdiction upon the courts of any jurisdiction located within
Cuyahoga County, Ohio to determine any dispute arising out of or related to this
Release, including the enforcement and the breach hereof.

8. Binding on Successors, Etc. This Release shall be binding upon and inure to
the benefit of and be enforceable by the respective heirs, legal
representatives, successors and permitted assigns of the parties hereto. Nothing
in this Release is intended, and it shall not be construed, to give any person
or entity other than the parties hereto (other than the direct and indirect
subsidiaries of Hawk) any right, remedy or claim under or in respect of this
Release or any provisions hereof.

9. Notices. All notices, demands and other communications required or permitted
to be given hereunder shall be subject to Section 5.1 of the CIC Agreement.

10. Section Headings. Section headings are for convenient reference only and
shall not affect the meaning or have any bearing on the interpretation of any
provision of this Release.

11. Entire Agreement. This Release embodies the entire agreement and
understanding between Hawk and the Executive with respect to the subject matter
hereof, and supersedes all prior agreements and understandings, oral or written,
relating to the subject matter hereof.

12. Counterparts. This Release may be executed in any number of counterparts,
each of which, when executed, shall be deemed to be an original and all of which
together shall be deemed to be one and the same instrument.

[Signature Page Follows]

IN WITNESS WHEREOF, the Executive has executed this Release, and Hawk has caused
this Release to be duly executed on its behalf, this        day of        ,
20      , to be effective as of the Termination Date.

HAWK CORPORATION

By:

Its:

EXECUTIVE

Signature:

Printed name:

EXHIBIT B

RESTRICTIVE COVENANTS

1. Expiration. Notwithstanding any provision to the contrary set forth below or
elsewhere in this Agreement, these Restrictive Covenants shall expire and be of
no further force or effect upon the effective date of the sooner to occur of
(i) any Change in Control that has not been approved by a majority of the
Continuing Directors or (ii) a Qualifying Termination of the Executive’s
employment that is of the nature described in clause (A) or (B) of Section
1.1(x) of the Agreement.

2. The Company Business. The parties acknowledge that the Corporation is engaged
in the business of designing, engineering, manufacturing and marketing friction
materials and fuel cell and carbon composite materials used in a wide variety of
aerospace, industrial, construction and other commercial applications (the
“Company Business”).

3. Non-Compete. During the period which includes the entire term of the
Executive’s employment with the Corporation and one (1) year following the
termination of such employment, however caused (the “Restricted Period”), the
Executive shall not, directly or indirectly, either (a) within any state in
which the Corporation has actively engaged in the Company Business during any
part of the term of the Executive’s employment with the Corporation, or
(b) within any state in which the Executive has actively engaged in any
activities on behalf of the Corporation during any part of the term of the
Executive’s employment with the Corporation, or (c) with respect to any customer
or supplier with whom the Executive has had material dealings on behalf of the
Corporation during any part of the term of the Executive’s employment with the
Corporation, compete with the Corporation in any manner in any area of the
Company Business in which the Executive has worked for the Corporation, on
behalf of the Executive or any other Person, including, without limitation, that
the Executive shall not: (i) engage in the Company Business for his own account;
(ii) enter the employ of, or render any services to, any Person engaged in the
Company Business; (iii) request or instigate any account or customer of the
Corporation to withdraw, diminish, curtail or cancel any of its business with
the Corporation; or (iv) become interested in any Person engaged in the Company
Business as an owner, partner, stockholder, officer, director, licensor,
licensee, principal, agent, the Executive, trustee, consultant or in any other
relationship or capacity; provided that the Executive may own, directly or
indirectly, solely as an investment, securities of any corporation which are
traded on any national securities exchange if he (x) is not a controlling person
of, or a member of a group which controls, such corporation or (y) does not,
directly or indirectly, own one percent (1%) or more of any class of securities
of such corporation. In the event of the Executive’s breach of any provision of
this section, the running of the Restricted Period shall be automatically tolled
(i.e., no part of the Restricted Period shall expire) from and after the date of
the first such breach.

4. Confidential Information. The Executive acknowledges that confidential
information, including, without limitation, information, knowledge or data
(i) of a technical nature such as but not limited to methods, know-how,
formulae, compositions, processes, machinery (including computer hardware),
discoveries, inventions, products, product specifications, computer programs and
similar items or research projects; (ii) of a business nature such as but not
limited to information about products, cost, purchasing or suppliers, profits,
market, sales or customers, including lists of customers, and the financial
condition of the Corporation; (iii) pertaining to future developments such as
but not limited to strategic planning, research and development or future
marketing or merchandising, and trade secrets of the Corporation; and (iv) all
other matters which the Corporation treats as confidential (the items described
above being referred to collectively hereinafter as “Confidential Information”),
are valuable, special and unique assets of the Corporation. During and after the
Restricted Period, the Executive shall keep secret and retain in strictest
confidence, and shall not use for the benefit of himself or others except in
connection with the business and affairs of the Corporation, any and all
Confidential Information learned by the Executive before or after the date of
this Agreement, and shall not disclose such Confidential Information to anyone
outside of the Corporation either during or after employment by the Corporation,
except as required in the course of performing duties of his employment with the
Corporation, without the express written consent of the Corporation or as
required by law.

5. Property of the Corporation. The Executive agrees to deliver promptly to the
Corporation all drawings, blueprints, manuals, letters, notes, notebooks,
reports, sketches, formulae, computer programs and files, memoranda, customer
lists and all other materials relating in any way to the Company Business and in
any way obtained by the Executive during the period of his employment with the
Corporation which are in his possession or under his control, and all copies
thereof, (i) upon termination of the Executive’s employment with the
Corporation, or (ii) at any other time at the Corporation’s request. The
Executive further agrees he will not make or retain any copies of any of the
foregoing and will so represent to the Corporation upon termination of his
employment.

6. Employees and Consultants of the Corporation. During and for a period of
two (2) years after the expiration of the Restricted Period, the Executive shall
not, directly or indirectly (i) hire, solicit, or encourage to either leave the
employment of or cease working with the Corporation, any person who is then an
employee of the Corporation, or any consultant who is then engaged by the
Corporation, or (ii) hire any employee or consultant who had left the employment
of or had ceased consulting with the Corporation but who had not yet been a
former employee or former consultant of the Corporation for one (1) full year.

7. Inventions.

(a) The Executive will promptly disclose in writing to the Corporation all
inventions, discoveries, developments, improvements and innovations
(collectively, “Inventions”) whether patentable or not, conceived or made by the
Executive, either solely or in concert with others, during the period of his
employment with the Corporation, including, but not limited to, any period prior
to the date of this Agreement, whether or not made or conceived during working
hours that (i) relate in any manner to the existing or contemplated business or
research activities of the Corporation, or (ii) are suggested by or result from
the Executive’s work with the Corporation, or (iii) result from the use of the
Corporation’s time, materials or facilities, and the Executive agrees and
understands that all such Inventions shall be the exclusive property of the
Corporation.

(b) The Executive hereby assigns to the Corporation his entire right, title and
interest to all such Inventions which are the property of the Corporation under
the provisions of paragraph 7(a) above; and to all unpatented Inventions which
the Executive now owns except those specifically described in paragraph 9 below,
and the Executive will, at the Corporation’s request and expense, execute
specific assignments to any such Invention and execute, acknowledge and deliver
such other documents and take such further action as may be considered necessary
by the Corporation at any time during or subsequent to the period of his
employment with the Corporation to obtain and defend letters patent in any and
all countries and to vest title in such Inventions in the Corporation or its
assigns.

(c) The Executive agrees that an Invention disclosed by him to a third person or
described in a patent application filed by him or in his behalf within six (6)
months following the period of his employment with the Corporation shall be
presumed to have been conceived or made by him during the period of his
employment with the Corporation unless proved to have been conceived and made by
him following the termination of employment with the Corporation.

8. Rights and Remedies Upon Breach. Both parties recognize that the rights and
obligations set forth in this Agreement are special, unique and of extraordinary
character. If the Executive breaches, or threatens to commit a breach of, any of
the provisions of paragraphs 3 through 7 above (collectively, the “Restrictive
Covenants”), then the Corporation shall have the following rights and remedies,
each of which shall be independent of the other and severally enforceable, and
all of which rights and remedies shall be in addition to, and not in lieu of,
any other rights and remedies available to the Corporation under law or in
equity:

(a) Specific Performance. The right and remedy to have the Restrictive Covenants
specifically enforced by any court having equity jurisdiction, it being
acknowledged and agreed that any such breach or threatened breach will cause
irreparable injury to the Corporation and that money damages will not provide
adequate remedy to the Corporation. As to the covenants contained in paragraph 3
above, specific performance shall be for a period of time equal to the unexpired
portion of the Restricted Period, giving full effect to the tolling provision of
paragraph 3 above, and beginning on the earlier of the date on which the court’s
order becomes final and non-appealable and the date on which all appeals have
been exhausted.

(b) Accounting. The right and remedy to require the Executive to account for and
pay over to the Corporation all compensation, profits, monies, accruals,
increments or other benefits (collectively, “Benefits”) derived or received by
it as the result of any transactions constituting a breach of any of the
Restrictive Covenants, and the Executive shall account for and pay over such
Benefits to the Corporation.

(c) Blue-Pencilling. If any court determines that any one or more of the
Restrictive Covenants, or any part thereof, shall be unenforceable because of
the scope, duration and/or geographical area covered by such provision, such
court shall have the power to reduce the scope, duration or area of such
provision and, in its reduced form, such provision shall then be enforceable and
shall be enforced.

9. Excluded Inventions. The following is a list of all Inventions, whether
patented or unpatented, in which the Executive has any interest and that the
Executive does not assign to the Corporation pursuant hereto (if no Inventions
are described below, then there are no exclusions from the assignment set forth
herein):

EXHIBIT 3.2

THE SEVERANCE WAIVER

WAIVER OF SEVERANCE BENEFITS

THIS WAIVER OF SEVERANCE BENEFITS (“Waiver”) is made by and between HAWK
CORPORATION, a Delaware corporation which maintains a place of business at 200
Public Square, Suite 1500, Cleveland Ohio 44114 (“Hawk” and, together with its
direct and indirect subsidiaries and affiliates, the “Corporation”), and B.
CHRISTOPHER DISANTIS, an individual who resides at 8059 Long Forest Drive,
Brecksville, Ohio 44141 (“Executive”).

R E C I T A L S :

A. Executive has been employed by the Corporation. In connection therewith,
Executive and the Corporation have previously entered into an Amended and
Restated Change in Control Agreement (the “CIC Agreement”).

B. Sections 3.1(b) through 3.1(e) and, if applicable, Section 3.3, of the CIC
Agreement provide that Executive is entitled to certain severance benefits and
payments under certain circumstances and conditions.

C. Section 3.2(b) of the CIC Agreement provides that the payment of the
severance payments and benefits referred to above is subject to and conditioned
upon the execution and delivery by Executive of a waiver of cash severance and
other benefits (other than the severance payments and benefits provided pursuant
to the CIC Agreement).

ACCORDINGLY, in consideration of the foregoing premises and the agreements
hereinafter set forth, the parties agree as follows:

1. Confirmation of Termination. Executive hereby confirms the termination of his
employment with the Corporation effective as of       ,        (the “Termination
Date”).

2. Acknowledgement of Right to the Severance Benefits. Hawk and Executive hereby
acknowledge that Executive is entitled to certain severance benefits and
payments pursuant to Article III of the CIC Agreement (hereinafter, the “CIC
Severance Benefits”).

3. Waiver of Severance Other than the Severance Benefits. Except for the CIC
Severance Benefits, Executive hereby releases and waives any and all claims he
might have, pursuant to any agreement, written or oral, express or implied, to
any compensation or benefits of any nature and description from Hawk, its direct
and indirect subsidiaries (including Wellman Products Group) and the affiliates
of any of the foregoing (all of the foregoing being referred to collectively
hereinafter as “the Companies”), arising out of or related to the termination of
the employment relationship between Executive and any of the Companies.

4. Binding on Heirs, Etc. This Waiver is made by Executive on behalf of himself,
his heirs, executors, representatives, successors and assigns, and is intended
to be binding upon Executive and his heirs, executors, legal representatives,
successors and assigns.

IN WITNESS WHEREOF, Employee has executed this Waiver, and Hawk has caused this
Waiver to be duly executed on its behalf, this        day of        , 20      ,
to be effective as of the Termination Date.

HAWK CORPORATION

By:

Its:

EXECUTIVE

B. Christopher DiSantis

